Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 2021028115.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figs. 5-6: 20a (as in “[0043]… As shown in FIGS. 5-6, the first pole claw 2032 and the second pole claw 2042 extend alternately, and each first pole claw 2032 is located between two adjacent second pole claws 2042, and the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a. The coil 201 is sleeved on the periphery of the claw pole ring. The polarities of the first pole claw 2032 and the second pole claw 2042 are opposite, that is, the polarities of the adjacent pole claws of the claw pole ring 20a are opposite, and the polarity of the pole claw ring 20a is set corresponding to the polarity of the magnet 102.”)
Fig. 9: 20A and 20A’ (as in “[0056]… Referring to FIG. 9 and FIG. 10, in order to explain the rotation mode of the stepping motor, in two stator assemblies 20 of different phases, the pole claw ring 20A of one stator assembly is called the first layer pole claw ring, and the coil 202 is called the first layer coil, the pole claw ring 20a′ of the other stator assembly of a different phase is referred to as a second layer pole claw ring and its coil is referred to as a second layer coil. The outer diameter of the second layer pole claw ring 20A′ …”).

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following detailed description in the spec (emphasis added): “[0056] An two stator assemblies 20 of different phases, the pole claw ring 20A of one stator assembly is called the first layer pole claw ring, and the coil 202 is called the first layer coil, the pole claw ring 20a′ of the other stator assembly of a different phase is referred to as a second layer pole claw ring and its coil is referred to as a second layer coil. The outer diameter of the second layer pole claw ring 20A′ is enlarged so that it can appear in the same view as the pole claw ring 20 of the first layer.  As shown in FIG. 9, the innermost ring is an annular magnet 102, the middle ring is a first layer pole claw ring 20A, and the outermost ring is a second layer pole claw ring 20a′ …” as described in the specification.  
Fig. 9 shows three pictorial reference numbers: 20a’, 20a, 102.  There are no 20A, 20A’ and 20. 
Also, illustration of Fig 9 is confusing.  With the outer claw ring 20’ enlarged and surrounding inner claw ring 20a, Fig. 9 showing two circumferentially concentric claw rings around the axial axis.  This does not properly illustrates the written description of two stator claw rings are axially stacked in axial direction.  
If the illustration’s object is to illustrate the stator claw rings with respective claws being offset with one another, a structural sectional view (e.g. Fig. 4) of claw rings 20a and 20a’ with offset claws and their respective polarities should be provided.  
If the illustration’s object is to illustrate each stator claw ring’s polarities with respective to the rotor’s polarities, then each of the two stator rings 20a, 20a’ should be individually illustrated with the rotor to show the claws’ polarities and the rotor’s polarities.
Any structural detail that is essential for a proper understanding (not creating confusion) of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 37 CFR 1.71(a)-(c):
	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.
	
The specification is objected to under 37 CFR 1.71(a)-(c) as failing to provide a clear description of motor’s specific structural components/features (emphasis added):
 “[0043]…. As shown in FIGS. 5-6, the first pole claw 2032 and the second pole claw 2042 extend alternately, and each first pole claw 2032 is located between two adjacent second pole claws 2042, and the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a.” 
	From the above paragraph, the description “the first pole claw 2032 and the second pole claw 2042 extend alternately, and each first pole claw 2032 is located between two adjacent second pole claws 2042” is understood as each stator assembly having two claw parts, each claw part having plural claws.  The two claw parts arranged axially opposite to each other such that the two claw parts’ respective claws are alternately arranged in circumferential direction (as shown in figs. 4-5).  This is clearly understood.  
However, the description “the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a” is very confusing!  What subject matter does so-called “a pole claw ring 20a” belong? How do the first and second pole claws enclose the pole claw ring 20a, while the first and second pole claws enclose the rotor?  How does so-called “a pole claw ring 20a” structurally relates to the stator coil, the stator housing and the rotor?  Figs. 4, 5 and 7 show the two claw parts arranged axially opposite to each other such that the two claw parts’ respective claws are alternately arranged in circumferential direction to form a ring of alternately arranged claws.  There is no illustration of “the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a”, Figs. 4-5 and 7 do not even show the pictorial ref number “20a” of the so-called “a pole claw ring 20a”.
Fig. 9 shows the rotor magnet 102 surrounded by two pole claw rings 20a, 20a’, but fails to show how do these pole claw rings 20a, 20a’ structurally relate to “the first pole claw 2032 and the second pole claw 2042 extend alternately, and each first pole claw 2032 is located between two adjacent second pole claws 2042”, as described in [0043].  In fact, Fig. 9 shows no pictorial ref numbers “2032” and “2042” to clearly illustrate  “the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a”.  Fig. 9 only shows the rotor’s magnet 102 being surrounded by the pole claw ring 20a, and in turn, the pole claw ring 20a is surrounded by the pole claw ring 20a’.   Thus, it is confusing and unclear because the written description and the drawings do not provide clear details of present invention.
Also, in para [0043], the description (emphasis added)  “The polarities of the first pole claw 2032 and the second pole claw 2042 are opposite, that is, the polarities of the adjacent pole claws of the claw pole ring 20a are opposite, and the polarity of the pole claw ring 20a is set corresponding to the polarity of the magnet 102” is unclear and confusing as well. 
The description of “The polarities of the first pole claw 2032 and the second pole claw 2042 are opposite, that is, the polarities of the adjacent pole claws of the claw pole ring 20a are opposite” is understood as the first pole claws 2032 of the first pole claw part 203 having the same polarity (e.g. north); and second pole claws 2042 of the second pole claw part 204 having the same polarity (e.g. south); because the first and second pole claws 2032, 2042 are alternately arranged in circumferential direction; thus, the stator first and second pole claws with respective opposite polarities arranged alternately in the circumferential direction.  This is clearly understood.
However, the description “the polarities of the adjacent pole claws of the claw pole ring 20a are opposite, and the polarity of the pole claw ring 20a is set corresponding to the polarity of the magnet 102” is very confusing! How are so-called “adjacent pole claws of the claw pole ring 20a” structurally relate to first pole claw 2032 and the second pole claw 2042 of the respective first and second claw pole part 203, 204?  The do the polarities of the adjacent pole claws of the claw pole ring 20a relates to the polarities of the first pole claw 2032 and the second pole claw 2042 of the respective first and second claw pole part 203, 204?  The spec discloses that “the polarities of the adjacent pole claws of the claw pole ring 20a are opposite”; thus, the claw pole ring 20a must have plural polarities, which are opposite. But, then the claw pole ring 20a is disclosed having a single polarity is set corresponding to a single polarity of the magnet 102 by this disclosure in para [0043] “the polarity of the pole claw ring 20a is set corresponding to the polarity of the magnet 102” (in this phrase the term “polarity” is in singular form; hence, it is understood as a single polarity only, instead of plural opposite polarities as described precedingly).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the claimed limitations of “the first pole claw and the second pole claw form a pole claw ring” are considered new subject matters because detailed description discloses the following (emphasis):  “[0043]…. As shown in FIGS. 5-6, the first pole claw 2032 and the second pole claw 2042 extend alternately, and each first pole claw 2032 is located between two adjacent second pole claws 2042, and the first pole claw 2032 and the second pole claw 2042 enclose a pole claw ring 20a.” 
The detailed disclosure is understood as the respective first and second pole claws 2032, 2042 are alternately arranged, and the first and second pole claws surround a pole claw ring 20a.  The spec does not disclose the circumferential alternately arranged first and second pole claws 2032, 2042 themselves form a pole claw ring 20a, i.e. the first and second pole claws themselves being parts/portions of a pole claw ring, as claimed.


    PNG
    media_image1.png
    387
    1096
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “the first pole claw and the second pole claw form a pole claw ring … the polarities of the first pole claw and the second pole claw are opposite, and the polarity of the pole claw ring is set corresponding to the polarity of the magnet” is indefinite.  The claim recites “the first pole claw and the second pole claw form a pole claw ring” and “the polarities of the first pole claw and the second pole claw are opposite”; thus, the pole claw ring would have plural opposite polarities arranged alternately in the circumferential direction.  However, the claim recites “the polarity of the pole claw ring is set corresponding to the polarity of the magnet”, i.e. the pole claw ring’s single polarity (i.e. “polarity” written in singular form) is set corresponding to the rotor magnet’s single polarity.  It is unclear and confusing both rotor magnet and pole claw ring, each is formed by poles/pole-claws with plural opposite polarities, but the limitations, as set forth as, the rotor magnet and the pole claw ring, each has a single polarity.
Also, the terms: “the periphery” in “the periphery of the pole claw ring”, “the polarities” in “the polarities of the first pole claw and the second pole claw are opposite”, “the polarity” in “the polarity of the pole claw ring”, and “the polarity” in “the polarity of the magnet” lack antecedent basis. 
Other claims included herein due to their respective dependencies from the rejected claim.

	MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	 Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty of proper interpretation of the claimed limitations because of the claimed language itself having issues with 35 U.S.C §112(a) and 112(b); also because of the unclear detailed descriptions of the written disclosure and illustrations of the drawings, as explained above in the Specification Objection, it would not be proper to interpret the claims in light of the specification.  Thus, it would not be proper to reject claims 1-17 on the basis of prior art at this point of prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834